t c memo united_states tax_court frank shih jr petitioner v commissioner of internal revenue respondent docket no filed date frank shih jr pro_se elaine l sierra for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue for decision is whether the deductions petitioner claimed on a schedule e filed with his federal_income_tax return are subject_to the limitation imposed by sec_280a background some of the facts have been stipulated and they are so found at the time that the petition was filed in this case petitioner resided in beijing china in petitioner purchased and began to use as his principal_residence a house in san bruno california the san bruno residence the san bruno residence is a two-story house containing four bedrooms including a master bedroom that has an outside entrance and a private bathroom two bathrooms including the one attached to the master bedroom a living room a dining room a kitchen a laundry room storage space and an attached two-car garage petitioner holds degrees in mathematics and computer science in he started working for the qume corp qume shortly thereafter qume began to experience financial difficulties because he was concerned about his job security with qume and to supplement his income in date petitioner rented out one bedroom of the san bruno residence to an unrelated party in date petitioner was laid off by qume and remained unemployed for the remainder of that year shortly after being laid off by qume petitioner traveled to china to meet and visit with relatives he returned to the united_states sometime in date uncertain about his future employment prospects in the united_states and for other personal reasons petitioner decided to look for a job in china petitioner's cousin who lived in beijing china offered to help petitioner find a job in the beijing area during the remainder of petitioner actively sought employment in china after returning to the united_states in date petitioner moved some of his personal belongings to his parents' house in daly city california although he continued to live at the san bruno residence shortly thereafter he decided to rent out the two unoccupied bedrooms in his house in date petitioner began to advertise the master bedroom for rent although he continued to occupy it petitioner believed that foreign students would most likely be willing to participate in a house-sharing arrangement and directed his advertising accordingly his advertising efforts took numerous forms on an informal basis he asked friends and relatives if they needed or knew someone who needed a room to rent he posted flyers at nearby universities colleges and public places such as grocery stores and markets the flyers indicated that petitioner was seeking clean responsible housemates and contained the following language house ha sec_4br ba rooms available large private room plus shared kitchen bath private bath avail w mbr petitioner also placed advertisements in local newspapers such as the san mateo times the peninsula mid week the san bruno herald and the world journal in date petitioner registered with tenant finders and human investment projects which are placement agencies for tenants and landlords during petitioner spent dollar_figure for advertising for various reasons petitioner sometimes rejected prospective tenants in date petitioner rented one of the bedrooms to zelma stone ms stone paid dollar_figure per month from july through september and dollar_figure per month for the remainder of the year in date petitioner rented another bedroom a parking space in the garage and storage space to darren and mika dong a married couple for year for dollar_figure per month although he advertised the master bedroom for rent in petitioner did not rent it out during the rental amounts petitioner charged for the bedrooms that were rented out represent fair rental value for those rooms each tenant had exclusive use of his or her bedroom and along with petitioner had access to and the right to use the common areas of the house including the kitchen living room dining room bathroom and laundry room each tenant had a private lock on his or her bedroom door two tenants had access to a single parking space in the garage during except for the 1-month period that he was in china petitioner used the san bruno residence as his principal_residence reserving the master bedroom and a parking space in the garage for his exclusive use in late petitioner was offered a teaching job which he accepted at petroleum university in beijing china for the academic year petitioner moved to china in date to begin teaching and has made no personal_use of the san bruno residence since that time on a schedule e filed with his federal_income_tax return petitioner reported the following items attributable to the rental use of the san bruno residence income expenses dollar_figure advertising auto travel cleaning maintenance insurance mortgage interest repairs taxes utilities lamp telephone dry rot repair depreciation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_loss dollar_figure with the exception of the depreciation deduction and assuming without finding that petitioner properly allocated the expenses to the rental use of the san bruno residence the expenses reflected on the schedule e were paid_or_incurred by petitioner during for the purposes indicated in the notice_of_deficiency respondent determined that the above-listed deductions were limited to the rental income reported on the schedule e and adjusted petitioner's taxable_income accordingly explaining it is determined that the dollar_figure rental loss claimed on your return is not allowable sec_280a limits rental expenses to rental income on rental use of personal residences when the rental use exceed sec_15 days the balance of the mortgage interest and real_estate_taxes have been allowed as deductions on schedule a discussion as we have often stated deductions are a matter of legislative grace and a taxpayer claiming a deduction must prove entitlement to it rule a 292_us_435 such proof includes establishing that any and all of the statutory requirements necessary for the allowance of the deduction claimed have been satisfied the type of deductions claimed on petitioner's schedule e are generally allowable under sec_162 or sec_212 regardless of which section is applicable a distinction that is unimportant here because petitioner used the san bruno residence as his residence during the deductions claimed on the schedule e are subject_to sec_280a which states that except as otherwise provided in that section in the case of a taxpayer who is an individual no deduction otherwise allowable under chapter of the internal_revenue_code is allowable with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence deductions that are attributable to the rental use of the dwelling_unit or a portion thereof are excepted from the blanket disallowance of sec_280a and can be deducted subject_to the limitations imposed by subsections c and e of sec_280a sec_280a for purposes of sec_280a the test for determining whether a taxpayer is considered to have used a dwelling_unit as a residence is set forth in sec_280a pursuant to that section a taxpayer uses a dwelling_unit as a residence if he or she uses the unit or portion thereof for personal purposes for a number of days which exceeds the greater of days or percent of the number of days during the year for which the unit is rented at a fair rental thus if during the taxable_year a taxpayer uses a dwelling_unit for rental purposes and also uses the dwelling_unit for personal purposes for a number of days in excess of the number specified in sec_280a as petitioner did in this case during the taxpayer is deemed to have used the dwelling_unit as a residence and sec_280a applies to the deductions attributable to the rental use if a taxpayer uses a dwelling_unit for rental purposes and as a residence during the taxable_year sec_280a limits the deductions attributable to the rental use of the dwelling_unit to an amount not to exceed the excess of the gross rental income derived from the rental use over the sum of the deductions allocable to the rental use that are otherwise allowable regardless of such rental use such as mortgage interest and real_estate_taxes plus any deductions that are allocable to the rental_activity in which the rental use of the residence occurs but that are not allocable to the rental use of the residence itself as a result a taxpayer cannot normally offset against unrelated income a net rental loss incurred from and attributable to the rental use of the taxpayer's residence 84_tc_1 affd 791_f2d_781 9th cir if during a taxable_year a taxpayer converts his principal_residence to rental property or vice versa sec_280a must be taken into account in order to determine whether and to what extent sec_280a applies sec_280a provides a in general --for purposes of applying subsection c to deductions allocable to a qualified_rental_period a taxpayer shall not be considered to have used a dwelling_unit for personal purposes for any day during the taxable_year which occurs before or after a qualified_rental_period described in subparagraph b i or before a qualified_rental_period described in subparagraph b ii if with respect to such day such unit constitutes the principal_residence within the meaning of sec_1034 of the taxpayer b qualified_rental_period --for purposes of subparagraph a the term qualified_rental_period means a consecutive period of -- i or more months which begins or ends in such taxable_year or ii less than months which begins in such taxable_year and at the end of which such dwelling_unit is sold or exchanged and for which such unit is rented or is held for rental at a fair rental petitioner considers the san bruno residence to have been converted to rental property when he began to advertise the master bedroom for rent in date he contends that a qualified_rental_period within the meaning of sec_280a began in date when all of the bedrooms in the san bruno residence were either rented or held for rent at fair rental value according to petitioner because a qualified_rental_period occurred in sec_280a provides that his personal_use of the san bruno residence during that year is ignored for purposes of sec_280a if petitioner's personal_use of the san bruno residence during were ignored it would not be considered to have been used by him during that year as his residence for purposes of sec_280a petitioner argues therefore that the rental deductions he claimed on the schedule e are not subject_to sec_280a in the alternative petitioner argues that each bedroom in the san bruno residence should be considered a separate dwelling_unit and whether and to what extent sec_280a applies must be determined on a bedroom-by-bedroom basis respondent does not agree that the san bruno residence was converted to rental property in or that a qualified_rental_period occurred during that year she suggests that petitioner did not in good_faith attempt to rent out the master bedroom until he was ready to depart for china in consistent with her position that did not include a qualified_rental_period respondent argues that sec_280 does not apply to that year according to respondent because petitioner used the san bruno residence as his residence during sec_280a limits the amount_of_deductions attributable to its rental use in response to petitioner's alternative argument respondent argues that the san bruno residence must be treated as a single dwelling_unit rather than multiple dwelling units within a single structure and sec_280a should be applied accordingly because petitioner's alternative argument focuses upon whether sec_280a applies rather than how it applies we consider his alternative argument first obviously the san bruno residence is a dwelling_unit as that term is used throughout sec_280a see sec_280a which defines a dwelling_unit to include a house nothing in the statute prohibits treating a single structure as multiple dwelling units and we have done so in appropriate situations e g gorod v commissioner tcmemo_1981_632 sec_280a did not apply to entire building where upper and lower portions were determined to be separate and distinct dwelling units however there were no separate and distinct dwelling units within the san bruno residence during rather as reflected in petitioner's advertisements the san bruno residence consisted of a single dwelling_unit that was shared by petitioner and housemate tenants during petitioner's alternative argument is similar to the taxpayer's argument that we rejected in russell v commissioner tcmemo_1994_96 affd without published opinion 76_f3d_388 9th cir in russell we found that the taxpayer's house consisted of a single dwelling_unit even though the taxpayer essentially occupied only the master bedroom and bathroom and the rest of the house was rented out to tenants unrelated to the taxpayer there are no meaningful distinctions between this case and russell consequently for the reasons expressed in russell we hold that for purposes of sec_280a the san bruno residence must be treated as a single dwelling_unit and proceed to consider petitioner's primary argument on that basis petitioner's primary argument which deals with the application of sec_280a assumes that renting or holding for rent at fair rental value all four bedrooms in the san bruno residence equates to renting or holding for rent at fair rental value the san bruno residence as a whole unless this were so there would be no qualified_rental_period in and sec_280a would not apply petitioner's primary argument next assumes that sec_280a allows his personal_use of the san bruno residence for the entire year to be ignored unless both assumptions are valid petitioner's primary argument must be rejected because his second assumption is invalid we need not consider the validity of the first for purposes of applying sec_280a sec_280a provides that personal_use of a dwelling_unit is ignored for any day during the taxable_year that the taxpayer uses the dwelling_unit as a principal_residence if that day occurs before or after a qualified_rental_period described in sec_280a any day involving personal_use that occurs during a qualified_rental_period is not ignored according to petitioner a qualified_rental_period began on date and continued at least through the end of the year even if this were so sec_280a would allow petitioner's personal_use of the san bruno residence only from january through july of to be ignored it would not allow his personal_use from august through december during the qualified_rental_period likewise to be ignored taking into account petitioner's personal_use of the san bruno residence during the qualified_rental_period would based solely upon such use give rise to the application of sec_280a because petitioner continued to use the san bruno residence for personal purposes as his residence while attempting to rent out the remaining bedrooms he cannot rely upon sec_280a to avoid the application of sec_280a see walsh v commissioner tcmemo_1987_18 accordingly we hold that the deductions claimed on the schedule e filed with petitioner's federal_income_tax are limited to the gross_income reported on the schedule e pursuant to sec_280a and respondent's adjustment in this regard is sustained to reflect the foregoing decision will be entered for respondent
